            Case 2:20-cv-00408-JS Document 1 Filed 01/24/20 Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                   CIVIL ACTION

TORY WILLIAMS, parent and natural guardian            :
of K.W.B., a minor,                                   :
                       Plaintiffs                     : CASE NO. _____________________
v.                                                    :
                                                      :    Jury Trial Demanded
AMAZON.COM, INC.,                                     :
                                                      :
                               Defendant              :    COMPLAINT
                                                      :

                                           COMPLAINT

       Plaintiff, Tory Williams, parent and natural guardian of K.W.B., a minor, by and through

her attorney, Gerald B. Baldino, Jr., Esq., respectfully represent as follows:

                                            PARTIES

       1.       Plaintiff, Tory Williams, is an adult individual residing at 1566 Hermesprota Drive,

Sharon Hill, PA 19079, and is the parent and natural guardian of K.W.B., a minor.

       2.       Defendant, Amazon.com, LLC (hereinafter “Defendant Amazon”), is a corporation

with more than fifty (50) employees and is organized under the laws of the state of Washington

with a principal place of business located at 410 Terry Ave. North, Seattle, WA, 98109.

       3.       Upon information and belief, Defendant Amazon is involved in electronic

commerce and cloud computing and derives a large portion of its business and sales through third

party vendors such as Fab Cart.

       4.       Defendant Amazon regularly conducts business within the city and county of

Philadelphia.

       5.       After reasonable investigation, Plaintiffs were unable to identify or locate a place

of operations, contact information, or any agents for Fab Cart. The true names and capacities of
             Case 2:20-cv-00408-JS Document 1 Filed 01/24/20 Page 2 of 13



the entity named herein as Fab Cart is unknown to Plaintiff. Plaintiff therefore directs this

Complaint solely at Defendant Amazon.com, Inc., at present and at least until such time as the

identity of Fab Cart, including its true name and capacity, becomes known.

                                 JURISDICTION AND VENUE

       6.       This Court has jurisdiction over this dispute pursuant to 28 U.S.C. §1332. Venue is

properly laid within the United States District Court for the Eastern District of Pennsylvania

pursuant to 28 U.S.C. §1391(b).

                                  GENERAL ALLEGATIONS

       7.       The GSN Temporary Tattoo India Henna Tattoo Paste Black Tatouage Temporary

Paste Cone Body Art Painting with Henna Stencil Set (4PCS) (hereinafter the “product”), which

is the subject of this litigation, was purchased by Plaintiff from Defendant Amazon’s e-commerce

website through the Fab Cart marketplace on Amazon.com on or about December 15, 2017.

       8.       Defendant Amazon was at all times relevant hereto a seller of the product, engaged

in the business of selling such product, and did sell such product to the plaintiff.

       9.       On or about January 14, 2018, K.W.B., a minor, applied the product to her left

upper extremity and fell asleep with her face on her left hand.

       10.      On or about January 15, 2018, K.W.B, a minor, woke up with serious, permanent,

and disfiguring injuries and burns on her face and left upper extremity as a direct and proximate

result of the defective condition of the product sold, marketed, and distributed by Defendant

Amazon.

       11.      At the time of the incident, the product being used by plaintiff was in substantially

the same condition as when delivered by defendant to plaintiff and it had not been substantially

altered or modified.



                                                 -2-
              Case 2:20-cv-00408-JS Document 1 Filed 01/24/20 Page 3 of 13



        12.       At all times pertinent hereto, defendant Amazon.com was engaged in the

marketing, sales, distribution and supply of Henna tattoo products, and specifically but not limited

to, the product which is the subject of this litigation.

        13.       The incident was caused by the negligence of defendant Amazon.

        14.       At all times relevant hereto, the product was used by minor plaintiff K.W.B. in a

proper and appropriate manner in accord with all prevailing standards and as per manufacturer’s

instructions.

        15.       At all times relevant hereto, the product was being used in its intended manner and

for its intended use and was not misused by the minor plaintiff, K.W.B.

        16.       The incident causing injury to the minor plaintiff, K.W.B., resulting from the

negligence of defendant, by virtue of the defective nature of the product in that the product was

either defectively designed defectively manufactured and defendant failed to properly warn of the

dangerous condition and propensities of the product and, all other causes of the incident having

been ruled out.

        17.       Defendant supplied the product with knowledge of the product’s dangerous

propensities and propensity to fail under normal use, and otherwise had actual notice of the dangers

of the product and its propensity to fail and nevertheless placed the product in the stream of

commerce and allowed the product to remain in the hands of those lawfully permitted to use the

product, despite such knowledge, constituting wanton, willful, malicious and reckless conduct with

disregard to the health, safety and welfare of minor plaintiff K.W.B. and others similarly situated,

and otherwise acted in a manner warranting the imposition of punitive damages.

                                              COUNT I

        Plaintiff, Tory Williams, as parent and natural guardian of K.W.B., a minor,
                                     v. Amazon.com, LLC

                                                  -3-
             Case 2:20-cv-00408-JS Document 1 Filed 01/24/20 Page 4 of 13




                                             Negligence

       18.      Plaintiffs incorporate herein by reference all preceding paragraphs of this

Complaint as though fully set forth at length.

       19.      At all times relevant hereto, defendant was under a duty to exercise reasonable care

in distributing, inspecting, marketing, and selling the product.

       20.      Defendant knew or should have known that consumers, including minor plaintiff,

would suffer injury as a result of its failure to exercise ordinary care.

       21.      The negligence of defendant Amazon consisted of one or more of the following

acts or omissions:

                a.     Allowing its product to be sold in a defective condition;

                b.     Failing to warn users or others subject to injury resulting from the dangerous

product or the dangers associated with the product;

                c.     Failing to investigate the dangers associated with its product;

                d.     Placing the product in the stream of commerce when defendant knew, or

reasonably should have known, that the product was not properly equipped with components and

safety devices and features to make it safe for intended use;

                e.     Marketing, selling and/or supplying the product which defendant knew or

reasonably should have known was in a defective condition;

                f.     In ignoring evidence and facts about the dangers of the product when used

in a reasonably foreseeable manner;

                g.     Failing to supply or specify the appropriate and safe use for the product;

                h.     Failing to warn plaintiff and/or minor plaintiff of the dangers associated

with the product;

                                                  -4-
             Case 2:20-cv-00408-JS Document 1 Filed 01/24/20 Page 5 of 13



                i.        Negligently distributing, inspecting, marketing, selling, and/or testing the

product.

       22.      The incident was caused by the negligence and recklessness of the defendants and

was in no way caused by plaintiff or minor plaintiff.

       23.      As a result of the incident, minor plaintiff was caused to suffer severe injuries

including but not limited to: severe burns to her upper left extremity and face, disfigurement,

severe pain and suffering as well as injuries to the nerves and nervous system.

       24.      As a result of minor plaintiff’s injuries, she was caused to endure and will continue

to endure great pain, suffering, inconvenience, embarrassment, mental anguish, emotional and

psychological damages, trauma and harm, and disfigurement.

       25.      As a result of minor plaintiff’s injuries, she has expended and will be required to

expend large sums of money for medical treatment and therapeutic treatment and other attendant

services.

       26.      As a result of plaintiff’s injuries, she has been and will in the future be unable to

enjoy the various pleasures of life that she previously enjoyed.

                WHEREFORE, plaintiff Tory Williams demands judgment against defendant in

an amount in excess of $75,000.00 plus interest and costs.

                                              COUNT II

        Plaintiff, Tory Williams, as parent and natural guardian of K.W.B., a minor,
                                     v. Amazon.com, LLC

                     Strict Product Liability Under Restatement of Torts §402(a)
                            and Pennsylvania Interpretative Common Law

       27.      Plaintiff incorporates by reference all preceding paragraphs of this Complaint as

though fully set forth at length.



                                                   -5-
              Case 2:20-cv-00408-JS Document 1 Filed 01/24/20 Page 6 of 13



        28.      The injuries and damages incurred by minor plaintiff were directly and proximately

caused by the defective condition of the product, either by virtue of its defective design, defective

manufacture or by defendant’s failure to adequately warn of the dangers of the product for which

defendant is strictly liable.

        29.      Defendant Amazon promoted, distributed, and/or sold the subject henna tattoo

cone, expecting that it would reach consumers in the condition in which it was manufactured and

sold, and knowing, or with reason to know, that it would be used without inspection for defects of

any danger to minor plaintiff.

        30.      The subject henna tattoo cone did in fact reach plaintiff and minor plaintiff without

substantial change in the condition in which defendant first sold in, and minor plaintiff used the

subject henna tattoo cone as it was intended to be used.

        31.      Defendant Amazon is liable because it failed to provide adequate warnings

regarding the use of the product, causing it to be unreasonably dangerous to the intended user at

the time it left the defendant’s possession.

        32.      The subject henna tattoo cone was provided with a dangerous condition making it

unreasonably dangerous, defective and unsafe for its intended use.

        33.      Defendant Amazon, as a merchant of the subject henna tattoo cone, is held to the

knowledge of an expert in the field and knew or should have known that the product was

dangerous, defective, and unsafe for its intended use.

        34.      Despite its knowledge of the dangers associated with the use of the product,

defendant promoted, distributed, and/or sold the product without adequate information and data.

        35.      Defendant knew or reasonably should have known that consumers, including

plaintiff and minor plaintiff, would foreseeably suffer injury as a result of its failures.



                                                  -6-
             Case 2:20-cv-00408-JS Document 1 Filed 01/24/20 Page 7 of 13



       36.      Defendant failed to provide any warnings of a possible defect or dangerous

condition.

       37.      The injuries and damages incurred by minor plaintiff were directly and proximately

caused by the defective design, manufacture, failure to warn or adequately warn of the dangers

associated with the product.

       38.      The product was defective for its foreseeable use and purpose.

       39.      The injuries and damages suffered by minor plaintiff were directly and proximately

caused by the failure to warn or adequately warn of the dangers associated with the product and/or

by the failure of defendants to equip the product with all devices necessary to make it safe for its

intended use.

       40.      The product failed to function safely under a risk/utility analysis.

       41.      The product was defective in that it did not meet the consumer expectations for safe

and proper use.

       42.      The injuries and damages suffered by minor plaintiff were directly and proximately

caused by the risks associated with the use of the product, which risks could have been eliminated

without in any way diminishing the usefulness or utility of the product.

       43.      Plaintiff and minor plaintiff, and others similarly situated, had an expectation and

had a reasonable right to expectation that the product would be safe for its intended use, to wit,

temporary henna tattoos.

       44.      As a result of the incident, minor plaintiff was caused to suffer severe injuries

including but not limited to: burns to her upper left extremity and face, disfigurement, severe pain

and suffering as well as injuries to the nerves and nervous system.




                                                 -7-
              Case 2:20-cv-00408-JS Document 1 Filed 01/24/20 Page 8 of 13



        45.      As a result of minor plaintiff’s injuries, she was caused to endure and will continue

to endure great pain, suffering, inconvenience, embarrassment, mental anguish, emotional and

psychological damages, trauma and harm, and disfigurement.

        46.      As a result of minor plaintiff’s injuries, she has expended and will be required to

expend large sums of money for medical treatment and therapeutic treatment and other attendant

services.

        47.      As a result of minor plaintiff’s injuries, she has been and will in the future be unable

to enjoy the various pleasures of life that she previously enjoyed.

        WHEREFORE, plaintiff Tory Williams demands judgment against defendant in an amount

in excess of $75,000.00 plus interest and costs.

                                              COUNT III

        Plaintiff, Tory Williams, as parent and natural guardian of K.W.B., a minor,
                                     v. Amazon.com, LLC

                                         Breach of Warranty

        48.      Plaintiff Tory Williams incorporates by reference all preceding paragraphs of this

Complaint as though fully set forth at length.

        49.      At the time it sold, leased or supplied the product, defendant was in the business of

marketing and supplying household products including the product which is the subject of this

litigation and were acting as a “merchant” within the meaning of Article 2 of the Pennsylvania

Uniform Commercial Code.

        50.      Defendant, in connection with its business activities described above, made both

express and implied warranties with regard to the subject product, warranting that the product was

safe, fit for its intended use and plaintiff’s particular purpose, of merchantable quality, and that the

product was not defective.

                                                   -8-
             Case 2:20-cv-00408-JS Document 1 Filed 01/24/20 Page 9 of 13



       51.      Defendant was aware that plaintiff and minor plaintiff were relying on it to provide

a product for consumer purposes, thereby impliedly warranting that the goods it marketed, sold,

or otherwise brought into the stream of commerce, including the subject henna tattoo cone, would

in fact be safe and suitable for their intended purpose.

       52.      In reliance upon the defendant’s skill and judgment and the implied warranties of

fitness for that purpose, plaintiff purchased the product for minor plaintiff who use the product for

its intended purpose, to wit, to create a temporary henna tattoo.

       53.      The warranties described above were false, misleading, and inaccurate in that the

product was unsafe, unfit for its intended use and for plaintiff’s particular purpose, not of

merchantable quality, and defective.

       54.      The injuries and damages sustained by minor plaintiff were caused by breach of the

expressed warranty and implied warranty of merchantability and warranty of fitness for intended

use to plaintiff and minor plaintiff by defendant with the sale, marketing and supply of the product.

       55.      As a result of the incident, minor plaintiff was caused to suffer severe injuries

including but not limited to: burns to her upper left extremity and face, disfigurement, severe pain

and suffering as well as injuries to the nerves and nervous system.

       56.      As a result of minor plaintiff’s injuries, she was caused to endure and will continue

to endure great pain, suffering, inconvenience, embarrassment, mental anguish, emotional and

psychological damages, trauma and harm, and disfigurement.

       57.      As a result of minor plaintiff’s injuries, she has expended and will be required to

expend large sums of money for medical treatment and therapeutic treatment and other attendant

services.




                                                 -9-
          Case 2:20-cv-00408-JS Document 1 Filed 01/24/20 Page 10 of 13



       58.      As a result of minor plaintiff’s injuries, she has been and will in the future be unable

to enjoy the various pleasures of life that she previously enjoyed.

       WHEREFORE, plaintiff Tory Williams demands judgment against defendant in an amount

in excess of $75,000.00 plus interest and costs.

                                             COUNT IV

        Plaintiff, Tory Williams, as parent and natural guardian of K.W.B., a minor,
                                     v. Amazon.com, LLC

                                         Misrepresentation

       59.      Plaintiff incorporates by reference all preceding paragraphs of this complaint as

though fully set forth at length.

       60.      Defendant marketed and labeled its product in a manner that publicly

misrepresented its quality and fitness. The misrepresentations included, but were not limited to,

statements that the product was safe, safe for its intended use, and was free from defects.

       61.      Defendant knew that its labels, advertisements, and other promotional materials

made to the consuming public, including plaintiff and minor plaintiff, were false and misleading

in material ways.

       62.      The misrepresentations were made in connection with the design, manufacture, and

sale of the product.

       63.      Defendant intended that the consuming public, including plaintiff and minor

plaintiff, would rely upon its false and misleading misrepresentations, and knew that the

consumers, plaintiff, and minor plaintiff were unaware that its representations about its product

were false.

       64.      Plaintiff justifiably and reasonably relied on these misrepresentations when using

the products.

                                                 -10-
            Case 2:20-cv-00408-JS Document 1 Filed 01/24/20 Page 11 of 13



       65.     The misrepresentations, as set forth more fully above, violated the Restatement of

Torts §402B and Pennsylvania interpretative common law, and entitles plaintiff to recover the

damages which are pled herein.

       66.     As a result of the incident, minor plaintiff was caused to suffer severe injuries

including but not limited to: burns to her upper left extremity and face, disfigurement, severe pain

and suffering as well as injuries to the nerves and nervous system.

       67.     As a result of minor plaintiff’s injuries, she was caused to endure and will continue

to endure great pain, suffering, inconvenience, embarrassment, mental anguish, emotional and

psychological damages, trauma and harm, and disfigurement.

       68.     As a result of minor plaintiff’s injuries, she has expended and will be required to

expend large sums of money for medical treatment and therapeutic treatment and other attendant

services.

       69.     As a result of minor plaintiff’s injuries, she has been and will in the future be unable

to enjoy the various pleasures of life that she previously enjoyed.

       WHEREFORE, plaintiff Tory Williams demands judgment against defendant in an amount

in excess of $75,000.00 plus interest and costs.

                                            COUNT IV

        Plaintiff, Tory Williams, as parent and natural guardian of K.W.B., a minor,
                                     v. Amazon.com, LLC

                                     Negligent Undertaking

       70.     Plaintiff Tory Williams incorporates by reference all preceding paragraphs of this

Complaint as though fully set forth at length.




                                                 -11-
           Case 2:20-cv-00408-JS Document 1 Filed 01/24/20 Page 12 of 13



         71.   At all relevant times, defendant owed a duty to exercise a reasonable degree of care

to consumers, including plaintiff and minor plaintiff, including the duties as set forth more fully

above.

         72.   Defendant breached the above duties owing to plaintiff and minor plaintiff.

         73.   The negligence of defendant Amazon consisted of one or more of the following

acts or omissions:

               a.      Allowing its product to be sold in a defective condition;

               b.      Failing to warn users or others subject to injury resulting from the dangerous

product or the dangers associated with the product;

               c.      Failing to investigate the dangers associated with its product;

               d.      Placing the product in the stream of commerce when defendant knew, or

reasonably should have known, that the product was not properly equipped with components and

safety devices and features to make it safe for intended use;

               e.      Marketing, selling and/or supplying the product which defendant knew or

reasonably should have known was in a defective condition;

               f.      In ignoring evidence and facts about the dangers of the product when used

in a reasonably foreseeable manner;

               g.      Failing to supply or specify the appropriate and safe use for the product;

               h.      Failing to warn plaintiff and/or minor plaintiff of the dangers associated

with the product;

               i.      Negligently distributing, inspecting, marketing, selling, and/or testing the

product;




                                                -12-
        Case 2:20-cv-00408-JS Document 1 Filed 01/24/20 Page 13 of 13




               J.      Violating applicable standards of care and failing to provide the product

with features, elements, precautions, and/or warnings that would have made It safer.

       74.     Defendant is liable to plaintiff pursuant to §323 and §324A of the Restatement

(Second) of Torts.

       75.     As a further result of Defendant Amazon's actions and inactions as set forth above,

minor plaintiff was caused to suffer severe injuries including but not limited to: bums to her upper

left extremity and face, disfigurement, severe pain and suffering as well as injuries to the nerves

and nervous system.

       76.     As a result of minor plaintiffs injuries, minor plaintiff was caused to endure and

will continue to endure great pain, suffenng, inconvenience, embarrassment, mental anguish,

emotional and psychological damages, trauma and harm, and disfigurement.

       77.     As a result of minor plaintiffs injuries, she has expended and will be required to

expend large sums of money for medical treatment, therapeutic treatment and other attendant

services.

        78.    As a result of minor plaintiffs injuries, she has been and will in the future be unable

to enjoy the various pleasures of life that she previously enjoyed.

        WHEREFORE, plaintiff Tory Williams demands judgment agamst defendant in an amount

in excess of $75,000.00 plus interest and costs.

                                                       SACCHETT A & BALDINO


                                              By:
                                                                     BALDINO, JR., ESQUIRE
                                                         ttomey I.D. ~o. 55624
                                                       308 East Second Street
                                                       Media, PA I 9063
                                                       (610)891-9212
                                                       Attorney for Plaintiff


                                                -13-
